Case 1:19-cv-06202-ILG-RER Document 8 Filed 12/02/19 Page 1 of 1 PageID #: 28


       M OLOD S PITZ & D eSANTIS, P . C .
                                       A TT OR NE YS A T L A W
                               1 4 3 0 B R OA D WA Y, 2 1 S T F LO OR
                                       NE W Y O RK , N Y 1 0 0 1 8
                       P HO NE ( 2 1 2 ) 8 6 9 - 3 2 0 0 F AX (2 1 2 ) 8 6 9 - 4 2 4 2
                                         asmall@molodspitz.com
                                           www.molodspitz.com
                                                                                              NEW JERSEY OFFICE*
                                                                                    35 JOURNAL SQUARE, SUITE 1005
                                                                                            JERSEY CITY, NJ 07306
                                                                                                   (201) 795-5400

                                                                                         *REPLY TO NEW YORK OFFICE
                                           December 2, 2019
VIA ECF
Hon. Senior Judge I. Leo Glasser
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                      Re:      Lisa Guzzone v. Michael Zazza
                               United State District Court, E.D.N.Y.
                               Civil Action No. 19-cv-6202 (ILG) (RER)

Dear Senior Judge Glasser:

      I represent the Defendant, Michael Zazza, in the above-referenced action. In accordance
with Your Honor’s Rule IV.B., this is a letter request for a briefing schedule regarding
Defendant’s Pre-Answer Motion to Dismiss pursuant to FRCP §12(b)(6) and §9(b)(the
“Motion”), wherein the parties have agreed as follows:

        The Motion must be filed by December 27, 2019. Plaintiff’s opposition must be filed by
January 19, 2020. Defendant’s reply must be filed by February 1, 2020. The proposed Motion
return date is February 5, 2020, or as selected by the Court.

       I have simultaneously transmitted a copy of this letter to Plaintiff’s Counsel, Gary Rosen,
Esq. Thank you for your attention to this matter.

                                                  Very truly yours,

                                                  MOLOD SPITZ & DeSANTIS, P.C.


                                                  By: ___________________________
                                                         Andrew Small, Esq.
cc:    Gary Rosen, Esq.
       grosen@rosenlawllc.com




                                   MOLOD SPITZ & DeSANTIS, P.C.
